                   Case 18-10601-MFW             Doc 3381        Filed 07/15/21       Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
TWC Liquidation Trust, LLC,                               Case No. 18-10601 (MFW)

                          Debtor.1

                                            NOTICE OF SERVICE

             PLEASE TAKE NOTICE that on the 13th day of July, 2021, a true and correct copy of

   the following:

            ROBERT WEINSTEIN’S FIRST SET OF INTERROGATORIES TO SPYGLASS
             MEDIA GROUP, LLC

   was caused to be served upon the following counsel via E-Mail.
   VIA EMAIL                                                 VIA EMAIL
   PEPPER HAMILTON LLP                                       AKIN GUMP STRAUSS HAUER & FELD LLP
   David B. Stratton                                         Michael S. Stamer
   David M. Fournier                                         Stephen B. Kuhn
   Evelyn J. Meltzer                                         Meredith A. Lahaie,
   Hercules Plaza Ste 5100; 1313 N Market St                 One Bryant Park; Bank of America Tower
   Wilmington, DE 19801                                      New York, NY 10036
   Email: strattond@pepperlaw.com                            Email: mstamer@akingump.com
         fournierd@pepperlaw.com                                    skuhn@akingump.com
         meltzere@pepperlaw.com                                     mlahaie@akingump.com
                                                                    nmoss@akingump.com

   VIA EMAIL                                                 VIA EMAIL
   DLA PIPER LLP (US)                                        DLA PIPER LLP (US)
   R. Craig Martin                                           Rachel Erlich Albanese
   1201 N. Market Street, Suite 2100                         1251 Avenue of the Americas
   Wilmington, DE 19801                                      New York, Ny 10020
   Email: craig.martin@dlapiper.com                          Email: rachel.albanese@dlapiper.com

   VIA EMAIL
   DLA PIPER LLP (US)
   Rachel Nanes
   200 South Biscayne Blvd, Suite 2500
   Email: rachel.nanes@dlapiper.com


   1
     The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). A
   complete list of the Debtors in these cases (collectively, the “Debtors”), along with the last four digits of each
   Debtor’s federal tax identification number, can be found on the claim’s agent website:
   http://dm.epiq11.com/#/case/TWC.
   {1202.001-W0065241.}
                Case 18-10601-MFW   Doc 3381   Filed 07/15/21   Page 2 of 2



Dated: July 15, 2021                   LANDIS RATH & COBB LLP
Wilmington, Delaware
                                       /s/ Matthew R. Pierce
                                       Adam G. Landis (No. 3407)
                                       Kerri K. Mumford (No. 4186)
                                       Matthew R. Pierce (No. 5946)
                                       919 North Market Street, Suite 1800
                                       Wilmington, Delaware 19801
                                       Telephone: 302.467.4400
                                       Facsimile: 302.467.4450
                                       E-mail:landis@lrclaw.com
                                               mumford@lrclaw.com
                                               pierce@lrclaw.com

                                       -and-

                                       SAUER & WAGNER LLP
                                       Robert S. Chapman
                                       1801 Century Park E
                                       Los Angeles, California 90067
                                       Telephone: 310.712.8100
                                       Email: rchapman@swattys.com

                                       Counsel to Robert Weinstein




{1202.001-W0065241.}                      2
